DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 26, 2022 were received and fully considered. Claim 1 was amended. Claims 21 and 22 are new. Please see corresponding rejection headings and response to arguments section below for more detail. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 26, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bentsen et al. (US PG Pub. No. 2009/0124875 A1) (hereinafter “Bentsen”).

Bentsen was applied in the previous office action.
With respect to claim 1, Bentsen teaches an implantable medical device comprising: a chemical sensor configured to detect an ion concentration in a bodily fluid (par.0008), the chemical sensor comprising: a sensing element (creatine sensor in Fig. 5; beads 352 as sensing elements), the sensing element comprising an outer barrier layer forming a top, a bottom, and opposed sides of the sensing element (enclosed volume 366, top layer 364, and bottom layer 362 in Fig. 5; enclosed volume 366, top layer 364, and bottom layer 362 surrounds beads 352 and forms top, bottom, and opposed sides of the sensing element); a structural reinforcing element contacting the outer barrier layer (frame 358 in Fig. 5; par.0073); wherein the structural reinforcing element is disposed within the outer barrier layer (frame 358 is disposed within the top layer 364 and bottom layer 362; see Fig. 5).
However, Bentsen does not explicitly teach the top of the outer barrier layer comprising a polymeric matrix permeable to analytes.
In another embodiment, Bentsen teaches an outer cover layer 405 that can include a creatinine permeable polymeric matrix (see par.0076; Fig. 7).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Bentsen such that the top of the outer barrier layer comprises a polymeric matrix permeable to analytes as this would be a simple substitution.
With respect to claim 3, Bentsen teaches the structural reinforcing element comprising polyester, polyurethane, polyethylene, polypropylene, nylon, sintered titanium, deep reactive-ion etched silicon, sintered stainless steel, sintered silica, liquid crystal, glass, borosilicate glass, or mixtures or derivatives thereof (par.0068).
	With respect to claim 4, Bentsen teaches the structural reinforcing element selected from the group comprising a woven material, a non-woven material, electrospun material, and randomly woven material (par.0068).
	With respect to claim 5, Bentsen teaches the structural reinforcing element comprising one or more intramural struts spanning a distance between the top and the bottom of the outer barrier layer (378 in Fig. 6; 410 in Fig. 7; par.0074, 0077).
	With respect to claim 6, Bentsen teaches the one or more intramural struts comprising polyester, polyurethane, polyethylene, polypropylene, nylon, sintered titanium, deep reactive-ion etched silicon, sintered stainless steel, sintered silica, liquid crystal, glass, borosilicate glass, or mixtures or derivatives thereof (par.0068).
	With respect to claim 7, Bentsen teaches the outer barrier layer comprising polyHEMA, agarose, alginates, polyvinyl alcohol, polyacrylate, collagen, PEG, gelatin, glass, borosilicate glass, or mixtures or derivatives thereof (par.0064).
	With respect to claim 8, Bentsen teaches an optical excitation assembly configured to illuminate the sensing element; and an optical detection assembly configured to receive light from the sensing element (206 and 208 in Fig. 2; 306 and 308 in Fig. 3).
With respect to claim 9, Bentsen teaches an implantable medical device comprising chemical sensor as established above. Although Bentsen does not explicitly teach the chemical sensor having a diameter that is greater than 1.0 mm, this would be obvious to persona having ordinary skill in the art when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	With respect to claim 10, Bentsen teaches the chemical sensor configured to detect an ion selected from the group comprising of potassium, sodium, chloride, calcium, magnesium, lithium, or hydronium (par.0045).
	With respect to claim 11, Bentsen teaches the structural reinforcing element comprising the shape of a rectangular column, a cylinder, a conical shape, a frustoconical shape, a pyramid, a frustopyramidal shape (112 in Fig. 2 shows conical shape).
	With respect to claim 21, Bentsen does not explicitly teach the structural reinforcing element comprising one or more apertures. However, Bentsen, in another embodiment, teaches apertures in the device body (par.0090). Therefore, it would have been prima facie obvious to person having ordinary skill in the art when the invention was filed to modify Bentsen such that the structural reinforcing element comprises one or more apertures as this would be a simple substitution.
	With respect to claim 22, Bentsen does not explicitly teach the structural reinforcing element comprising electrospun material. However, such a modification would be obvious to PHOSITA when the invention was filed as a simple substitution and since electrospun material is widely known in the field of endeavor (See references cited, but not relied upon below for example teachings).

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered. While the previous anticipation rejection is withdrawn, Examiner has rejected all claims under 35 USC 103 via single reference (previously applied Bentsen, different embodiment). Please see prior art section above for more detail, citations, and updated obviousness rationale.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2014/0187878 A1, see par.0062
US PG Pub. No. 2006/0270923 A1, see par.0286

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791